February 09, 2007

Mr. Fred R. Jones
Goode Casseb Jones Riklin Choate & Watson
2122 N. Main Avenue
San Antonio, TX 78212

Mr. James Scott Cheslock
Kreager Law Firm
7373 Broadway, Suite 500
San Antonio, TX 78209

Mr. Mayo J. Galindo
7718 Broadway
San Antonio, TX 78209
Ms. Pamela Stanton Baron
Attorney at Law
P.O. Box 5573
Austin, TX 78763


Mr. Mark Alan Randolph
Hornberger Sheehan Fuller & Beiter
7373 Broadway, Suite 300
San Antonio, TX 78209

RE:   Case Number:  04-1130
      Court of Appeals Number:  04-03-00017-CV
      Trial Court Number:  99-CI-12469

Style:      THE CITY OF SAN ANTONIO
      v.
      TPLP OFFICE PARK PROPERTIES, A TEXAS LIMITED PARTNERSHIP AND MSDW
      SOUTHWEST PARTNERS, L.L.P.

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and remands the  case  to  the  trial  court.
(Justice Green not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith Hottle       |
|   |Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. Charles M.         |
|   |Jefferson              |